Citation Nr: 1525960	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  07-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for recurrent subluxation and lateral instability of the right knee.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from October 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO), which denied a higher evaluation for right knee disability and TDIU, respectively.

In August 2011, the Board remanded the matters on appeal for additional evidentiary development.

In November 2013, the Board denied an initial evaluation in excess of 20 percent for recurrent subluxation and lateral instability of the left knee, an evaluation in excess of 10 percent for chondromalacia patella of the right knee, and an evaluation in excess of 10 percent for chondromalacia patella of the left knee are not met.  At this time, the Board remanded the issues of entitlement to an initial evaluation in excess of 20 percent for recurrent subluxation and lateral instability of the right knee and entitlement to TDIU.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran's right knee disability subluxation/lateral instability does not more nearly reflect severe knee impairment.

2.  The Veteran is not shown to be unable to secure or maintain substantially gainful employment due to service-connected disability; the evidence is not in equipoise in this matter.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for recurrent subluxation and lateral instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for schedular TDIU and referral of extraschedular TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in April 2005 and April 2010 letters, prior to the rating decisions on appeal.  VA supplemented the notice with a June 2008 letter that provided notice of the VA schedular criteria for the knee.

VA met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in May 2010 and November 2011.  The reports describe the right knee disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  To the extent that the Veteran's representative argues that remand is necessary because the most recent VA examination is stale and that there are no updated treatment records since April 2012, the Board finds that his request is without merit in the absence of any report by the Veteran or the representative that the disability has worsened since the last VA examination.    The passage of time alone is not indicative of worsening.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Similarly, the Board believes that the mere passage of time is not indicative of the existence of outstanding pertinent medical records.  Moreover, while noting that there are no record since April 2012, neither the Veteran nor his representative have identify any pertinent specific outstanding medical records or any treatment date or complaint for which the Veteran had sought VA treatment since the records were last updated.  The Board believes that pure speculation by the representative in this regard is insufficient to trigger yet another remand.

Accordingly, the Board will address the merits of the claims.

II.  Evaluation of Disability

The Veteran seeks an initial evaluation in excess of 20 percent for subluxation/lateral instability of the right knee under Diagnostic Code 5257.  The Board notes that the Veteran has a separate 10 percent rating for the right knee chondromalacia patella under Diagnostic Codes 5010-5260.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board denied a higher evaluation for chondromalacia patella in November 2013 and, therefore, this matter is not before the Board at this time.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diagnostic Code 5257 provides a 10 percent rating for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 for right knee disability under Diagnostic Code 5257 as the evidence does not more nearly reflect severe subluxation or instability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.

Report of VA examination dated in November 2011 along with the addendum dated in December 2013 reflects mild laxity of the right knee joint based on the examination findings.  The examiner noted in the addendum as follows:

The subluxation or instability of the right knee can be characterized as mild only. This patient has osteoarthritis will loss of joint conformity which often has a subtle effect on stability of the knee joint.  There is MRI evidence of a chronic ACL tear with meniscus tearing but no other significant ligament tears noted on right knee MRI. Furthermore, reviewing the C&P examiners note the physical exam findings suggest mild laxity as the examiner described no varus or valgus instability but grade 1 laxity of the ACL on the right. All together these signs on imaging and physical exam equate to mild laxity of the right knee joint.

Prior VA examination dated since May 2005 similarly shows no findings that more nearly reflect severe subluxation or instability.  For instance, report of VA examination dated in May 2005 reflects intact ligaments of the right knee.  Report of VA examination dated in February 2006 noted a history of chronic instability of the knees and reflects findings for 3+ Lachman's with a positive pivot shift of both knees (gross instability).  Report of VA examination dated in September 2007 reflects intact right knee ligaments and grade 1 laxity of the anterior cruciate ligament out of 4 with 1+ Lachman sign.  Report of VA examination dated in May 2010 reflects that the Veteran wears a rigid metal side bar knee brace on the right knee.  Anterior drawer and Lachman's tests were negative.  Report of VA examination dated in November 2011 reflects findings for a mobile patella without actual instability.  There was moderately severe anteroposterior laxity of the right knee and positive Lachman sign.  X-ray showed right knee lateral subluxation of the tibia.  The diagnoses included anterior cruciate ligament deficiency. 

SSA records do not show findings for severe subluxation or lateral instability, and consist largely of duplicate copies of VA treatment records.

VA treatment records during this appeal show no findings that more nearly reflect severe subluxation or instability.  VA treatment records show complaints of bilateral knee pains since 1977, treated with braces and physical therapy.  An August 2007 note shows complaints that "My knee still buckles if I go up and down a curb all the time or if I walk too fast and do not concentrate on it."  The assessment was very unstable anterior tibial translation due to lack of ACL ligament.  He was given physical therapy to improve.  A September 2007 x-ray showed no subluxations of the right knee.  A November 2008 orthopedic note reflects of bilateral knee pain after Karate kick in the right knee, with symptoms of locking/catching and giving way.  Objectively, there was no instability of either knee.  A January 2010 note from the Physical Medicine and Rehabilitation Service indicates that the Veteran worked out at Gold's Gym twice daily for 1.5 hours and rode his bike everywhere.  A February 2010 notes reflects that the Veteran worked out two to three times daily.  VA treatment notes show no findings for lateral instability; McMurray's testing was consistently negative.

The weight of the evidence is against a finding that the Veteran's right knee disorder more nearly reflects severe subluxation or lateral instability.  As the evidence is not equipoise, there is no doubt to resolve.  Gilbert, supra.  Accordingly, the claim is denied.  There is no basis for a staged rating as the rating assigned under Diagnostic Code 5257 did not meet the criteria for a rating in excess of 20 percent at any time during this appeal.  Hart, supra.

It is noted that the Board previously addressed 38 C.F.R. § 4.40,which allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and 38 C.F.R. § 4.45, which provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In November 2013, the Board determined that the medical evidence does not show right knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an increased evaluation at any time during the appeal because there was no additional limitation of motion reported on repetitive testing on evaluations in September 2007, May 2010, and November 2011.  The Board will not revisit this matter as it was previously addressed and not part-and-parcel of the discrete matter remaining on appeal at this time in regards to the evaluation for subluxation/lateral instability of the right knee.

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected right knee disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that any one of the Veteran's knee disabilities presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

III.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities." 38 C.F.R. § 4.16(a) (2014).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration. 38 C.F.R. § 4.16(b).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran is service-connected for disabilities of the right and left knee.  Each knee has a 20 percent and 10 percent disability rating based on subluxation/instability and chondromalacia patella with degenerative changes and limitation of flexion, respectively.  The combined disability rating is 50 percent.  Therefore, the Veteran does not meet the criteria for schedular TDIU as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the lay and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Also, the Board has considered whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  However, in this case, the evidence does not more nearly reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected knee disabilities.

The evidence of record shows that the Veteran has past work experience as a laborer.  See Report of VA examination (May 2005).  It further shows that the Veteran is precluded from occupations that involve heavy physical labor involving the lower extremities.  For instance, report of VA examination dated in February 2006 reflects that the Veteran could not perform construction work that would require high demand physical activity because of grossly unstable knees, but that he may be retrained to work in industrial or administrative kinds of fields.  Private treatment records dated in 2006 show that the Veteran had a 1200 pound piece of steel fall on him and had a workers compensation case for injuries sustained.  VA hospital discharge summary dated July 2008 reflects that the Veteran worked mostly as construction laborer/carpenter/roofer and that he last worked in April 2004.  He was no longer working due to a work-related incident wherein he injured his back disabling him permanently.  A record dated January 2010 shows that the Veteran reported past work in roofing and disability due to a work-related accident.  VA treatment records do not show that the Veteran is unable to perform the mental and physical functions required for employment due to service-connected disorders of the knees although these records support that the Veteran is unemployable due nonservice-connected psychiatric and physical disorders.  See VA Psychiatric Note (October 2010).

The Board has reviewed and considered the SSA records.  These show that SSA awarded disability due to a primary diagnosis for affective (mood) disorder and a secondary diagnosis of osteoarthrosis and allied disorders, which began in May 2006.  SSA's determination included consideration of nonservice-connected disability of the spine (cervical and lumbar) and psychiatric disorder.  The SSA determination letter noted that a vocational expert testified the Veteran has past relevant work as a construction laborer and a furniture mover, which was both unskilled work and required a heavy level of exertion.  The vocational expert opined that the Veteran was unable to perform his past relevant work because of his impairments.  An SSA evaluation of residual functional capacity for the knees reflects that he could occasionally lift 20 pounds weight, frequently lift 10 pounds weight, stand/walk about with normal breaks for a total of about 6 hours in an 8-hour work day, and sit 6 hours in an 8-hour work day.  An SSA vocational expert evaluated whether jobs existed in the regional or national economy for an individual such as the Veteran and determined that there were significant available light duty, semi-skilled jobs (i.e. garment folder, bagger) in the economy.  See SSA Administrative Law Decision at 7-8 (May 26, 2006).

VA received the Veteran's application for TDIU in February 2010.  See VA Form 21-8940 (date stamped February 2010).  On the application, the Veteran reported that he last worked in April 2004 full-time at which time he became too disabled to work.  He reported that he had not graduated high school and only completed the 11th grade.  He denied education or training since he became too disabled to work.  He reported private treatment and hospitalization in November to December 2009.  The authorization provided by the Veteran for VA to obtain these records reflects that the condition treated was psychotic schizophrenia, a nonservice-connected disability.  See VA Form 21-4142 (date stamped February 2010).  VA obtained the medical records identified by the Veteran, but they are silent in regard to the functional impact of the Veteran's service-connected bilateral knee disorders on his ability to obtain and retain employment.

To the extent that the Veteran reports that he is unable to secure and follow a substantially gainful occupation due to service-connected knee disability along, the Board finds that this is not borne out by the record.  The Veteran reported during VA treatment in October 2010 that he had not tried to obtain employment since he became disabled from his work-related injuries.  Moreover, the SSA records show that jobs suited to the Veteran's physical limitations were available in the economy.

Report of VA examination dated in May 2010 reflects that the Veteran was unemployed, last working in the area of heavy labor.  His activities of daily living at home were limited to walking and the Veteran denied any strenuous activities.  The examiner found that the Veteran's service-connected knee disorders precluded activities that required "heavy lifting or other strenuous activity."  Report of VA examination dated in November 2011 reflects that the Veteran had worked in roofing, construction, and factory assembly work.  The Veteran indicated that he had been on SSA disability related to his back and psychiatric disorders.  The Veteran wore elastic knee support at all times.  In an April 2012 addendum, the VA examiner opined that the Veteran was unable to be employed in his previous type of work, but that his service-connected knee disabilities did not preclude sedentary types of work where he did not have moving about, climb, crawl, crouch, stoop, etc.

On balance, the evidence shows that the Veteran is not unable to obtain or retain gainful employment due solely to service-connected bilateral knee disorders.  Therefore, application of 38 C.F.R. § 4.16(b) governing extraschedular TDIU is not warranted.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.


ORDER

An evaluation in excess of 20 percent for subluxation and lateral instability of the right knee is denied.

An award of TDIU on a schedular basis and referral for extraschedular TDIU is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


